Dr. Gaul testified that the Hoyle lift the plaintiff blamed for the development of her hand condition "could have aggravated her condition, if she had to do it many times over a period" and "had to exert a great deal of force with it", and that use of the machine as she testified could expose her to an increase risk of developing the hand condition, compared to the "general public". Plaintiff testified that the Hoyle lift she used caused her to develop pain, over time, in first one hand, and the then other. Her co-worker, Ms. McIlwain, who used this Hoyle lift "two or three" times, agreed that it was "hard" to use, and the most difficult thing she did to assist their patient. Ms. Houston, the claimant's supervisor, tested this particular Hoyle lift and her testimony did not contradict the plaintiff. She testified that she was aware other employees had difficulty with it, and specifically that the lady who took over plaintiff's duties after she was disabled "had some pain in her arm" from using it. While plaintiff's other problems probably made her particularly susceptible, I believe she has made her case for compensation based on occupational disease, and therefore respectfully DISSENT.
                                  S/ _________________ J. RANDOLPH WARD COMMISSIONER
JRW:md